Name: Commission Regulation (EC) No 1595/98 of 23 July 1998 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countries
 Type: Regulation
 Subject Matter: EU finance;  plant product;  executive power and public service;  tariff policy;  economic geography;  trade;  international trade
 Date Published: nan

 Avis juridique important|31998R1595Commission Regulation (EC) No 1595/98 of 23 July 1998 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countries Official Journal L 208 , 24/07/1998 P. 0021 - 0024COMMISSION REGULATION (EC) No 1595/98 of 23 July 1998 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countries THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) (1), and in particular Article 30(1) thereof,Whereas Commission Regulation (EC) No 2603/97 (2) lays down the detailed implementing rules for imports of rice originating in the ACP countries or in overseas countries and territories (OCT); whereas, following the Council's adoption of the Regulation, which implements the amendments to the arrangements governing imports from the ACP countries as a result of the mid-term review of the Fourth LomÃ © Convention, Regulation (EC) No 2603/97 should be amended accordingly;Whereas Article 13 of the Regulation provides for a further reduction in the customs duty applicable to rice originating in the ACP countries; whereas that reduction is subject to the levying by the exporting ACP country of an export charge equal to the amount of the reduction in the customs duty; whereas, pursuant to Article 34 of that Regulation, the reduction is to apply from 1 January 1996;Whereas the partial reimbursement of import duties resulting from the reduction in duties applicable from 1 January 1996 is to be carried out in accordance with Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 82/97 (4), and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5), as last amended by Regulation (EC) No 75/98 (6);Whereas, in the interests of clarity and administrative convenience, the method for calculating the amount of the reimbursement should be specified; whereas the certificate to be presented to establish that the export charge of the country of origin has been levied, for the purpose of applying Article 880 of Regulation (EEC) No 2454/93, should also be specified;Whereas experience shows that the intervals at which the Member States forward information on the quantities released for free circulation under these import arrangements should be adapted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2603/97 is hereby amended as follows:1. Article 2(1) is replaced by the following:'1. As regards the quantity of 125 000 tonnes of rice, in husked rice equivalent, falling within CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 laid down in Article 14(1) of the Council Regulation of 20 July 1998, licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:- January: 41 668 tonnes,- May: 41 666 tonnes,- September: 41 666 tonnes.`;2. Article 3(1) is replaced by the following:'1. As regards the quantity of 20 000 tonnes of broken rice falling within CN code 1006 40 00 laid down in Article 14(1) of the Council Regulation of 20 July 1998, licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:- January: 10 000 tonnes,- May: 10 000 tonnes,- September: -.`;3. Article 4 is replaced by the following:'Article 4For the purposes of applying Article 13(1) of the Council Regulation of 20 July 1998, the amounts of the customs duties shall be calculated each week but fixed every two weeks by the Commission.`;4. Article 5(5) is replaced by the following:'5. The customs duty shall be that applying on the day the licence application is lodged.`;5. Article 7 is replaced by the following:'Article 71. Quantities carried over referred to in Article 2(2) may be the subject of licence applications for the import of rice originating in the ACP States falling within CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 and rice originating in the OCTs falling within CN code 1006.2. Quantities as referred to in paragraph 1 that are not covered by import licences issued under a tranche shall be carried over to the following tranche.`;6. Article 12 is replaced by the following:'Article 12The Member States shall notify the Commission by telex or fax in the form set out in Annex I:- within two working days of their issue, of the quantities, broken down by eight-digit CN code and country of origin, covered by the import licences issued, the date of issue, the number of the licence and the name and address of the holder,- not later than two months after expiry of the validity of each licence, of the quantities, broken down by eight-digit CN code and country of origin, actually released for free circulation, the date of release, the number of the licence and the name and address of the holder.Such notifications must also be made where no licence has been issued and no imports have taken place.`Article 2 1. Pursuant to Article 236 of Regulation (EEC) No 2913/92, for rice originating in the ACP countries and released for free circulation between 1 January 1996 and the entry into force of this Regulation, an amount per tonne shall be reimbursed equal:- to 15 % of the full customs duty applicable to third countries on the date on which the import licence application was lodged, in the case of broken rice falling within CN code 1006 40 00, paddy rice falling within CN codes 1006 10 21 to 1006 10 98 and husked rice falling within CN code 1006 20,- to 15 % of the difference between the full customs duty applicable to third countries on the date on which the import licence application was lodged and the amount of ECU 16,78, in the case of wholly milled and semi-milled rice falling within CN code 1006 30.2. Applications for reimbursement shall be presented in accordance with Article 236(2) of Regulation (EEC) No 2913/92 and Articles 878, 879 et seq. of Regulation (EEC) No 2454/93.3. Applications for reimbursement shall be accompanied by:(a) the import licence or a certified copy thereof;(b) the declaration of release for free circulation, or a certified copy thereof, for the import consignment concerned;and(c) a certificate drawn up by the Member State that issued the import licence, as provided for in Article 880 of Regulation (EEC) No 2454/93, presented in accordance with the specimen in the Annex.Such certificates shall be issued only on presentation of proof that the customs authorities of the exporting ACP country have received payment of a complementary export charge equal to the amount determined in accordance with paragraph 1 for the quantities actually released for free circulation in the Community.This proof shall be provided where the original of an EUR 1 movement certificate is presented, showing one of the following entries in Box 7:Amount in national currency:- Tasa complementaria percibida a la exportaciÃ ³n del arroz;Certificado utilizado para la importaciÃ ³n: EUR 1 n °- SÃ ¦rafgift, der opkrÃ ¦ves ved eksport af ris;Certificat, der anvendes ved import: EUR.1 nr.- Bei der Ausfuhr von Reis erhobene ergÃ ¤nzende Abgabe;FÃ ¼r die Einfuhr verwendete Bescheinigung: EUR 1- Ã Ã µÃ ¬Ã °Ã «Ã §Ã ±Ã ¹Ã ¬Ã ¡Ã ´Ã ©Ã ªÃ ¼Ã ² Ã ¶Ã ¼Ã ±Ã ¯Ã ² Ã °Ã ¯Ã µ Ã ¥Ã ©Ã ³Ã °Ã ±Ã Ã ´Ã ´Ã ¥Ã ´Ã ¡Ã © Ã ªÃ ¡Ã ´Ã  Ã ´Ã §Ã ­ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ´Ã ¯Ã µ Ã ±Ã µÃ ¦Ã ©Ã ¯Ã ½ 7Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã °Ã ¯Ã µ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã ¥Ã Ã ´Ã ¡Ã © Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¥Ã ©Ã ³Ã ¡Ã £Ã ¹Ã £Ã : EUR 1 Ã ¡Ã ±Ã ©Ã ¨.- Complementary charge collected on export of rice;Certificate used for the import: EUR 1 No- Taxe complÃ ©mentaire perÃ §ue Ã l'exportation du riz;Certificat utilisÃ © pour l'importation: EUR 1 n °- Tassa complementare riscossa all'esportazione del riso;Certificato usato per l'importazione: EUR 1 n.- Bij uitvoer van de rijst opgelegde bijzondere heffing;Voor de invoer gebruikt certificaat: EUR 1 nr.- ImposiÃ §Ã £o complementar cobrada na exportaÃ §Ã £o do arroz;Certificado utilizado para a importaÃ §Ã £o: EUR 1 n º- Riisin viennin yhteydessÃ ¤ perittÃ ¤vÃ ¤ tÃ ¤ydentÃ ¤vÃ ¤ maksu.Tuonnissa kÃ ¤ytettÃ ¤vÃ ¤ todistus: EUR-1 N:o- SÃ ¤rskild avgift fÃ ¶r risexport;Certifikat som anvÃ ¤nts fÃ ¶r importen: EUR 1 nr(Signature and official stamp).4. If the complementary charge collected by the exporting country is less than the amount referred to in paragraph 1, the amount reimbursed shall be that actually collected.5. If the export charge collected is in a currency other than that of the importing Member State, the exchange rate to be used to calculate the amount of charge actually collected shall be the rate registered on the most representative currency exchange or exchanges in that Member State on the date the customs duty was fixed in advance.Article 3 The quantities for which import licence applications were lodged before the entry into force of this Regulation and which are released after that date shall benefit from customs duties determined pursuant to Article 4 of Regulation (EC) No 2603/97 provided importers present to the customs authorities of the Member State of release for free circulation the proof that the complementary export charge referred to in Article 2(3)(c) of this Regulation has been paid.Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) Not yet published in the Official Journal.(2) OJ L 351, 23. 12. 1997, p. 22.(3) OJ L 302, 19. 10. 1992, p. 1.(4) OJ L 17, 21. 1. 1997, p. 1.(5) OJ L 253, 11. 10. 1993, p. 1.(6) OJ L 7, 13. 1. 1998, p. 3.ANNEX Application for a certificate and certificate concerning the partial reimbursement of import duties levied on rice originating in the ACP countries - Council Regulation of 20 July 1998 >START OF GRAPHIC>>END OF GRAPHIC>